DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first strap" and “the second strap” in ll 1-2.  There is insufficient antecedent basis for this limitation in the claim. The first and second straps are not positively recited in claim 10 nor in claim 9 from which claim 10 is dependent on and it is further unclear if “the first strap” and “the second strap” is the same as “one or more straps” in claim 9, or different. For the purpose of prior art examination, “the first strap” and “the second strap” will be the same as straps of the “one or more straps”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiemeneij et al (US 20190133602 A1), herein referenced to as “Kiemeneij”.
	In regards to claim 1, Kiemeneij discloses: An inflatable compression device 200 (see Figs. 4A-10, [0040]), comprising: a compression member 240 (see Figs. 4A-10, [0040]) configured to be coupled to a patient (see Fig. 8, [0040]) so as to apply compression to a compression site of the patient (see Fig. 8, [0040]), the compression member 240 comprising an inflatable bladder 245 (see Figs. 4A-10, [0043]), wherein a level of compression is at least partially defined by an inflation pressure within the bladder 245 (see [0042], inflation of the inflation member compresses onto the patient); and a securement system 210, 220, and 230 (see Figs. 4A-10) comprising: a collar 230 (see Figs. 4A-10, [0041], 230 is a band of material around the circumference of the compression member, hence it is a collar) coupled to the compression member 240; and one or more straps 210 and 220 (see Figs. 4A-10, [0041]) coupleable to the collar 230, wherein the securement system 210, 220, and 230 is configured to define a downward force of the compression member (the securement system wrap around the compression member in order to direct the force of the compression member).
	In regards to claim 2, Kiemeneij discloses: the compression device of claim 1, see 102 rejection above, wherein the compression device 240 is configured to apply compression to a compression site located on a torso of the patient.
The language, "the compression device is configured to apply compression to a compression site located on a torso of the patient," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Kiemeneij meets the structural limitations of the claim, and is capable of applying compression to the torso of a patient, by being placed around the torso of a patient, for example the chest area, then secured with the securement system and then inflated to apply compression.
240 comprises an elongate shape (see Figs. 4A-10, 240 is an elongate shape in which one of its dimensions is longer than its other dimension) so as to apply compression to an elongate compression site (the elongate compression member defines whatever it is over to be an elongate compression site).
	In regards to claim 4, Kiemeneij discloses: the compression device of claim 1, see 102 rejection above, wherein the compression member 240 further comprises a top plate 244 (see Figs. 4A-10, [0043]) and an inflation port 247 (see Figs. 4A-10, [0043]), wherein the inflation port 247 is coupled to a top surface top surface of 244 (see [0046]) of the top plate 244 and the bladder 245 is coupled to a bottom surface the bottom surface of 244 of the top plate 244, and wherein the inflation port 247 is in fluid communication with the bladder 245 (see [0046]).  
	In regards to claim 5, Kiemeneij discloses: the compression device of claim 3, see 102 rejection above, wherein the top plate 244 and the bladder 245 define a window (see [0043], transparent or translucent) to facilitate visual observance of the compression site (see [0043], transparent to see the puncture site/compression site).
	In regards to claim 8, Kiemeneij discloses: The compression device of claim 1, see 102 rejection above, wherein the collar 230 is coupled to a circumference of the compression member 240 (see Figs. 4A-10, 230 is on the circumference of 240) and extends radially (230 extends radially away from 240 away from the circumference of 240) away from the compression member 240.
	In regards to claim 9, Kiemeneij discloses: An inflatable compression device 200 (see Figs. 4A-10, [0040]), comprising: a compression member 240 (see Figs. 4A-10, [0040]) configured to be coupled to a patient (see Figs. 4A-10, the patient) so as to apply compression to a compression site of the patient, the compression member 240 comprising an inflatable bladder 245 (see Figs. 4A-10, [0043]), wherein a level of compression is at least partially defined by an inflation pressure within the bladder 245 (see [0042], inflation of the inflation member compresses onto the patient); and a securement system comprising 210, 220, and 230 (see Figs. 4A-10) a collar 230 (see Figs. 4A-10, [0041], 230 is a band of material around the circumference of the compression member, hence it is a collar) coupled to the compression member 240 and one or more straps 210 and 220 (see Figs. 4A-10, [0041]) coupleable to the collar 230, wherein the securement system 210, 220, and 230 is configured to define a downward force of the compression member 240 (the securement system wrap around the compression member in order to direct the force of the compression member).
	In regards to claim 10, Kiemeneij discloses: The inflatable compression device of claim 9, see 102 rejection above, wherein the first strap and the second strap 210 and 220 are attachable to the collar 230 at any of a plurality of locations around the collar 230 (there are multiple locations on the collar itself).
	In regards to claim 11, Kiemeneij discloses: the inflation compression device of claim 10, see 102 rejection above, wherein the collar 230 comprises a hook component 261 (see Fig. 4B, [0048]) of a hook-and-loop fastening mechanism hook-and-loop material (see Figs. 4A-10 [0048]), and wherein each of the first strap 210 and the second strap 220 comprises a loop component 260 (see Figs. 4A-10, [0048] and [0051], in [0051] the second strap 220 comprise a loop material 260) of the hook-and-loop fastening mechanism hook-and-loop material. 
	In regards to claim 12, Kiemeneij discloses: the inflation compression device of claim 11, see 102 rejection above, wherein the second strap 220 further comprises the hook component 261 (see Figs. 4A-10, [0051], 220 has 261) of the hook-and-loop fastening mechanism hook-and-loop material, and wherein the second strap 220 is couplable to the first strap 210 (see [0051], as both the second strap and the first strap have hook-and-loop materials, they are couplable to each other). 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kiemeneij.
	In regards to claim 6, Kiemeneij discloses: the compression device of claim 3, see 102 rejection above. Kiemeneij does not explicitly disclose: wherein the inflation port is coupled to the top plate via a tube, and wherein the inflation port and the tube are disposed substantially parallel to the top plate. 
	However, a variant embodiment of Kiemeneij teaches in the same field of invention a compression device 100 (see Figs. 1-3) with an inflation port 147 (see Figs. 1-3), and a top plate 144 (see Figs. 1-3). The variant embodiment of Kiemeneij further teaches: wherein the inflation port 147 is coupled to the top plate 144 via a tube 146 (see Figs. 1-3, [0035]), and wherein the inflation port 147 and the tube 146 are disposed substantially parallel to the top plate 144 (see Figs. 1-2, the inflation tube and port are parallel to 144). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kiemeneij to incorporate the teachings of a variant embodiment (see [0035], [0037], [0039], and [0045]).	
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kiemeneij in view of Pancholy et al (US 20190069905 A1), herein referenced to as “Pancholy”.
	In regards to claim 7, Kiemeneij discloses: the compression device of claim 1, see 102 rejection above. Kiemeneij disclose explicitly disclose: further comprising a therapeutic substance disposed on an outside surface of the bladder so as to be in contact with skin of the patient.
	However, Pancholy in a similar field of invention teaches a compression device (see Figs. 8-9) with an inflatable bladder 900 (see Fig. 9, [0079]). Pancholy further teaches: further comprising a therapeutic substance 905 (see Fig. 9, [0079], 905 is a composition used on the skin that contains a vasodilator medication, nitroglycerine, which is a therapeutic substance) disposed on an outer surface of the bladder 900 (see [0079], 905 is on the surface of the bladder 901, and is to contact the skin) so as to be in contact with skin of the patient (see [0079], 905 is to contact the skin of a patient). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kiemeneij to incorporate the teachings of Pancholy and have compression device further comprising a therapeutic substance disposed on an outside surface of the bladder so as to be in contact with skin of the patient. Motivation for such can be found in Pancholy as the substance can be a vasodilator that can reduce spasms of the patient when the compression device is pressed onto the skin of the patient which would help lower the probability of occlusion (see [0079]).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kiemeneij in view of Bates et al (US 20070282239 A1), herein referenced to as “Bates”.
(see Figs. 4A-10), comprising: providing a compression device  200 (see Figs. 4A-10, [0040]) comprising: an inflatable compression member 240 (see Figs. 4A-10, [0040]); and a securement system 210, 220, and 230 (see Figs. 4A-10) configured to secure the compression member to the patient (see Figs. 8-10, 210, 220, and 230 are wrapped to secure 240 to the patient); placing the compression member 240 over the compression site (see [0043], the puncture/compression site) while visually observing the compression site through a window of the compression member (see [0043], transparent to see the puncture site/compression site); securing the compression member 240 to the patient 9 (see Figs. 8-10); and inflating the compression member so as to establish a desired compression on the compression site (see Figs. 4A-10, [0042], inflation of the inflation member compresses onto the patient). Kiemeneij does not explicitly teach: a method of applying compression to a compression site located on a torso of a patient. 
	However, Bates teaches in a similar field of invention, a method of applying compression to a compression site located on a torso of a patient (see [0009], torso of the patient).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kiemeneij to incorporate the teachings of Bates and have a method of applying compression to a compression located on the torso of a patient. Motivation for such can be found in Bates as this would allow the device to reduce blood flow to a wound on the torso (see [0013]). 	  
	In regards to claim 14, the combination of Kiemeneij and Bates teaches: the method of claim 13, see 103 rejection above. Kiemeneij further discloses: further comprising aligning a longitudinal axis of the compression member 240 with a longitudinal axis of the compression site while visually observing the compression site through the window (see [0043], to determine proper place of 245, which is part of 240 during treatment, which would include lining up a longitudinal axis of the device).
(see [0047], air/fluid can be injected or removed from the chamber to provide compression or reduce compression) in response to visual observation of the compression site through the window (see [0043], this can be down while observing through the transparent plate) after inflating the compression member so as to establish a desired compression on the compression site (see [0043]-[0044], determine proper placement during treatment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771